—Appeal by petitioner, as limited by her notice of appeal and brief, from so much of an order of the Supreme Court, Queens County, dated December 14, 1977, as denied the branch of her motion which sought an examination before trial of the respondent as to his finances. Order reversed insofar as appealed from, without costs or disbursements, and the said branch of the motion is granted. The examination shall proceed at a time and place to be fixed in a written notice of not less than 10 days, to be given by petitioner, or at such time and place as the parties may agree. Section 250 of the Domestic Relations Law liberalizes the rule concerning examinations before trial, in matrimonial actions, as to the parties’ "respective financial states”, so that such examinations are to be granted as freely as in civil actions in general (see Allen v Crowell-Collier Pub. Co., 21 NY2d 403). This court has previously held that the intent of the statute was to provide such disclosure in addition to the filing of a "sworn statement of net worth * * * by each party, prior to trial” (Garrel v Garrel, 59 AD2d 885; Schwartz v Schwartz, 59 AD2d 904). On the constraint of those two cases, we reverse. Martuscello, J. P., Latham, Shapiro and O’Connor, JJ., concur.